PUBLISH


              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                                No. 98-3689
                         ________________________

                         D.C. Docket No. 98-CV-1827


EDUARDO ALANIS-BUSTAMANTE,

                                                            Petitioner-Appellant,

                                    versus

JANET RENO, et al.,

                                                           Respondent-Appellee.

                         _______________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                         _______________________
                             (January 25, 2000)


Before TJOFLAT and CARNES, Circuit Judges, and RONEY, Senior Circuit
Judge.

CARNES, Circuit Judge:

      Eduardo Alanis-Bustamante contends that the Board of Immigration Appeals

(“BIA”) erroneously applied the 1996 amendments to the Immigration and
Nationalization Act (“INA”) to his removal proceeding, which rendered him

ineligible for an INA § 212(c) waiver of deportation. After the BIA ordered

Bustamante removed from the United States, he sought judicial review of his

removal by filing a habeas corpus petition in the district court pursuant to 28

U.S.C. § 2241. The district court held that the Illegal Immigrant Removal and

Immigrant Responsibility Act (“IIRIRA”), one of the 1996 legislative enactments

that amended the INA, had removed habeas corpus jurisdiction over removal

proceedings, and thus, it dismissed Bustamante’s habeas petition for lack of subject

matter jurisdiction. Bustamante has filed this appeal.

       Bustamante’s appeal turns on which set of legislative rules governs his case,

and that boils down to the question of when the removal proceedings against him

began – on the date the INS served him with an order to show cause after filing a

warrant of detainer against him, or on the date the INS filed a notice to appear in

the immigration court. For the reasons that follow, we hold that for purposes of

determining the applicability of the 1996 amendments to the INA, removal

proceedings against an alien have begun when the INS has served him with an

order to show cause and has lodged a warrant of detainer against him. Application

of that holding to the facts of this case requires us to reverse the district court’s

dismissal of Bustamante’s § 2241 habeas corpus petition.


                                            2
                                   I. BACKGROUND

       In 1969, Eduardo Alanis-Bustamante, a citizen of Mexico, lawfully entered

the United States with his parents. Since that time, he has resided in this country

as a permanent resident. In 1994, Bustamante was convicted in the U.S. District

Court for the Southern District of Texas of possession with intent to distribute

marijuana in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. He was

sentenced to thirty-three (33) months imprisonment and four years probation.

       On June 28, 1995, while Bustamante was still incarcerated for his drug

conviction, the INS served him with an order to show cause. Shortly before then,

the INS also issued a warrant of detainer notifying prison authorities that

Bustamante was to be turned over to the INS after the period of his incarceration

ended. The show cause order itself informed Bustamante that the INS intended to

initiate removal1 proceedings against him and indicated that he was removable

pursuant to INA § 241(a)(2)(A)(iii),2 which authorizes removal of an alien

convicted of an aggravated felony, and § 241(a)(2)(B)(I),3 which authorizes

removal of an alien convicted of a controlled substance crime. The INS, however,


       1
        Under current law, deportation proceedings are referred to as “removal” proceedings.
See 8 U.S.C. § 1229a.
       2
        8 U.S.C. § 1251(a)(2)(A)(iii), currently codified at 8 U.S.C. § 1227(a)(2)(A)(iii).
       3
        8 U.S.C. § 1251(a)(2)(B)(I), currently codified at 8 U.S.C. § 1227(a)(2)(B)(I).

                                                3
did not file the show cause order with the immigration court, which is a

prerequisite to the formal commencement of removal proceedings. See 8 C.F.R. §

3.14 (1999).

       During the next two years Bustamante remained incarcerated serving his

sentence. Meanwhile, Congress passed two pieces of legislation that significantly

amended the INA: the Antiterrorism and Effective Death Penalty Act (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214 (1996), enacted on April 24, 1996; and the

Illegal Immigrant Removal and Immigrant Responsibility Act (“IIRIRA”), Pub. L.

No. 104-208, Div. C., 110 Stat. 3009-546, enacted on September 30, 1996. After

both of those pieces of legislation were enacted, and shortly before Bustamante

finished serving his sentence,4 the INS issued a notice to appear and filed that

notice with the immigration court. That issuance and filing occurred on June 20,




       4
        While the record does not indicate the exact date that Bustamante was released from
incarceration for his narcotics conviction, a report from the prison authorities indicates that July
12, 1997 was the earliest possible date of his release.

                                                  4
1997. 5 Bustamante was eventually released on bond pending the removal

hearing, which occurred on September 5, 1997.

       At the removal hearing, Bustamante appeared with counsel before an

immigration judge. He admitted the allegations set out in the notice to appear –

and originally in the order to show cause – and conceded that he was removable.

But, he also requested a waiver of deportation pursuant to § 212(c) of the pre-

amendment INA. The immigration judge concluded, however, that under the new

IIRIRA provisions, Bustamante’s status as an aggravated felon rendered him

ineligible for a “cancellation of removal,” which is the IIRIRA equivalent of the

pre-amendment INA § 212(c) waiver of deportation.6 Bustamante appealed the


       5
         IIRIRA replaced the “order to show cause” with the “notice to appear” as the charging
document for removal proceedings. The documents serve the same purpose of notifying an alien
of the commencement of removal proceedings and the grounds for the removal. See 8 U.S.C. §
1229b; 8 C.F.R. § 3.13 (1999).

        While the exact date is unclear from the record, the INS apparently served Bustamante
with the notice to appear on July 20, 1997, one month after it issued and filed the notice.
Regardless, the exact date on which the INS served the notice is irrelevant to the determination
of this case.

       6
         Under pre-amendment INA § 212(c), the Attorney General, or one of her
representatives, could waive the deportation of an admittedly deportable alien based upon
various equitable considerations. See 8 U.S.C. § 1182(c) (1995) (repealed) (requiring that the
alien be a lawful permanent resident and have domiciled in the United States for seven
continuous years to be eligible for a discretionary waiver). Before AEDPA and IIRIRA, an
aggravated felony conviction rendered an lawful permanent resident alien ineligible for a
discretionary waiver of deportation only when the alien had served five or more years in prison
for the aggravated felony. See id. AEDPA § 440(d), which was codified at 8 U.S.C. § 1182(c)
(1997) (repealed), greatly expanded the types of criminal convictions that rendered an alien

                                                5
immigration judge’s decision, but on August 3, 1998, the BIA denied his appeal.

The BIA concluded, as the immigration judge had, that the new provisions of

IIRIRA applied to Bustamante’s proceeding, making him ineligible for a

cancellation of removal (or a waiver of deportation, as it used to be called).

Accordingly, the BIA upheld the order removing Bustamante from the United

States without further adieu.

       Bustamante then filed in the district court a habeas corpus petition seeking

relief pursuant to 28 U.S.C. § 2241 and contending primarily that the BIA had

erred in concluding that he was ineligible for an INA § 212(c) waiver of

deportation. The district court did not reach this claim, however, because it held

that IIRIRA had stripped district courts of habeas jurisdiction on all matters related

to removal proceedings. The district court reasoned that new INA § 242(g)

channels all judicial review of a removal through direct review in the court of

appeals. Accordingly, the district court dismissed Bustamante’s habeas petition for



ineligible for a waiver. See Mayers v. United States Dept. of INS, 175 F.3d 1289, 1292-93 (11th
Cir. 1999). IIRIRA repealed 8 U.S.C. § 1182(c) in its entirety and replaced it with IIRIRA §
304(a), which prohibits “cancellation of removal” relief for an alien convicted of any aggravated
felony. See id. n.3; 8 U.S.C. § 1229b(a)(3); see also 8 U.S.C. § 1101(a)(43) (listing crimes
constituting aggravated felonies).

         Bustamante appears to meet all of the requirements for consideration of a pre-amendment
INA § 212(c) waiver, see 8 U.S.C. § 1182(c) (1995) (repealed), and the INS does not dispute
that, prior to the 1996 amendments, Bustamante would have been eligible to be considered for a
waiver of deportation.

                                               6
lack of subject matter jurisdiction. Bustamante now appeals the district court’s

dismissal of his 28 U.S.C. § 2241 habeas corpus petition.

      We review de novo the district court’s dismissal of Bustamante’s

§ 2241 habeas petition for lack of subject matter jurisdiction. See Babicz v. School

Bd. of Broward County, 135 F.3d 1420, 1421 (11th Cir. 1998).



                                 II. DISCUSSION

      The 1996 enactments of AEDPA and IIRIRA substantially amended – and

complicated – the INA, particularly the provisions relating to the availability of

judicial review. Fortunately, recent ventures by this Court into the labyrinthian

INA, as amended by AEDPA and IIRIRA, shorten our present journey and

illuminate the dispositive issue in this case: whether Bustamante’s removal

proceedings commenced on June 28, 1995, when the INS served him with the

order to show cause after having filed a warrant of detainer against him; or on

June 20, 1997, when the INS filed the notice for him to appear in the immigration

court. This issue is dispositive because the date on which the INS commenced the

removal proceedings against Bustamante determines which provisions of the INA

apply to his case, and thus, whether habeas review of his removal order is

available.


                                          7
       In prescribing which provisions of the INA, as amended, apply in a removal

case, Congress divided removal cases into these three categories:

               (1) Proceedings that culminated in a final order before October

       31, 1996 are governed by AEDPA § 440(a);7

               (2) Proceedings that culminated in a final order after October

       31, 1996, but that commenced before April 1, 1997 (the effective date

       of IIRIRA) are governed by the INA as amended by the special

       transitional rules of IIRIRA;

               (3) Proceedings that commenced after April 1, 1997 are

       governed by the provisions of the INA as permanently amended by

       IIRIRA.

See Mayers, 175 F.3d at 1293 n.4; Lettman v. Reno, 168 F.3d 463, 464, vacated in

part, 185 F.3d 1216 (11th Cir. 1999).

       If the present case commenced with the filing of the notice to appear on June

20, 1997 – about two months after the April 1 effective date of IIRIRA – it is

governed by the permanent provisions of INA as amended by IIRIRA. In

Richardson v. Reno, 180 F.3d 1311 (11th Cir. 1999), we held that, under the



       7
        The present case does not fall within this category. The BIA did not reject his appeal
until August 3, 1998.

                                                8
permanent provisions of IIRIRA, § 2241 habeas jurisdiction over removal cases no

longer exists.8 In reaching that holding, we noted that INA § 242(b)(9)9

       8
        The Richardson case was before us twice, once initially and then again on remand from
the Supreme Court. In Richardson I, 162 F.3d 1338 (11th Cir. 1998), we held, as we would
again in Richardson II, that the permanent provisions of IIRIRA precluded habeas review of a
removal case. However, in Richardson I, we relied in part on the exclusive judicial review
provision of § 242(g), which states that: “Except as provided in this section and notwithstanding
any other provision of law, no court shall have jurisdiction to hear any cause or claim by or on
behalf of any alien arising from the decision or action by the Attorney General to commence
proceedings, adjudicate cases, or execute removal orders against an alien under this chapter.” 8
U.S.C. § 1252(g). We noted that § 242(g) appears to limit judicial review of any aspect of a
removal to an appeal from a final removal order directly to a court of appeals, as provided in
INA § 242(b). Richardson I, 162 F.3d at 1358. Thus, we concluded that Congress intended to
close the habeas avenue for judicial review of removal cases. See id. at 1358-59.

        In Reno v. Arab-American Anti-Discrimination Comm., 525 U.S. 471, 119 S. Ct. 936
(1999), the Supreme Court did not read INA § 242(g) as broadly as we had, instead holding that
the limitation on judicial review applies only to challenges to a “decision or action” by the
Attorney General to: (1) “commence [removal] proceedings,” (2) “adjudicate cases,” or (3)
“execute removal orders.” 119 S. Ct. at 937. The Supreme Court vacated our decision in
Richardson I and remanded the case to us for reconsideration in light of its Arab-American
decision. See Richardson v. Reno, __ U.S. __, 119 S.Ct 2016 (1999).

         On remand, we noted that Richardson’s habeas claim – that he was wrongfully denied
bond pending the final determination of his removal proceeding – did not fall within the three
discrete categories of § 242(g). See Richardson II, 180 F.3d at 1313-14. However, we explained
that, in Richardson I, we had not relied solely on INA § 242(g) but instead had relied on the
overall scheme of § 242(b), as well as other significant revisions that had been made to the
judicial review of removal cases. See id. at 1314-15 (noting, for example, that new INA §
242(e)(2) provides for habeas review in certain narrow circumstances, which indicates a
congressional intent to preclude habeas review in all other circumstances) (citing Richardson I,
162 F.3d at 1357). Thus, in Richardson II we reaffirmed our holding in Richardson I that, under
the permanent provisions of IIRIRA, an alien may not seek habeas review of any aspect of his
removal. See id. 1315 (holding also that IIRIRA’s foreclosure of habeas review does not violate
the Suspension Clause).
       9
         “Judicial review of all questions of law and fact, including interpretation and
application of constitutional and statutory provisions, arising from any action taken or
proceeding brought to remove an alien from the United States under this subchapter shall be
available only in judicial review of a final order under this section [§ 242].” 8 U.S.C. §
1252(b)(9).

                                                9
specifically operates as a “zipper” clause, ensuring that review of any aspect of a

removal proceeding occurs only after a final removal order has been entered and

only in the appropriate court of appeals. See id. at 1315. Accordingly, under the

permanent provisions of IIRIRA, the only proper venue for Bustamante’s

challenge to his removal would be a direct appeal in this Court from a final

removal order, pursuant to INA § 242(b). Therefore, if the proceedings to remove

Bustamante did not commence until the June 20, 1997 notice to appear, the district

court correctly concluded that it lacked jurisdiction over Bustamante’s habeas

petition.

       If, however, the proceedings to remove Bustamante commenced on June 28,

1995, at which time the order to show cause was served on him and a warrant of

detainer had been filed against him, then a different set of rules apply and a

different result is reached. A case with a June 1995 commencement date is

governed by the special transitional rules of IIRIRA. In Mayers v. United States

Dept. of INS, we held that § 2241 habeas review remains available for aliens

whose proceedings are governed by the transitional rules of IIRIRA.10 See Mayers,

       10
         Like Bustamante, the habeas petitioners in Mayers faced removal from the United
States based on their convictions of aggravated felonies, and they applied for an INA § 212(c)
discretionary waiver of deportation. In that case, the BIA had relied on the Attorney General’s
interpretation of AEDPA § 440(d), which makes aggravated felon aliens ineligible for
discretionary relief from removal, and concluded that it applied to those aliens’ removal
proceedings, even though they had unquestionably been commenced before AEDPA’s effective

                                               10
175 F.3d at 1301. Addressing the substance of the aliens’ habeas petitions in

Mayers, we also held that AEDPA’s § 440(d) ban on discretionary relief for

aggravated felon aliens does not apply retroactively. Id. at 1304.11

       Therefore, if the proceedings to remove Bustamante commenced on June 28,

1995, he would be eligible for consideration of a pre-amendment INA §212(c)

waiver of deportation, and 28 U.S.C. § 2241 would be available for him to secure

date. The aliens filed a § 2241 habeas petition, claiming that the Attorney General had
improperly interpreted AEDPA § 440(d) to apply retroactively to pending removal cases. See id.
at 1295.

        Before addressing the retroactivity claim in Mayers, we first addressed whether habeas
review was still available for aliens whose proceedings are governed by IIRIRA’s transitional
rules. Relying on the Supreme Court’s decision in Arab-American, we explained that the
exclusive judicial review provision of INA § 242(g) does not apply to review of final removal
orders arising under the transitional rules. See id. at 1296-97 (discussing Supreme Court’s
conclusion that § 242(g) is intended to “eliminate review of certain interim, discretionary
decisions the INS may make”) . Noting further that the new provisions of IIRIRA, including
those relating to judicial review, generally do not apply to removal cases that were pending
before the enactment of IIRIRA, we found that none of the exceptions to this general rule applied
to the proceedings in Mayers. See id. at 1297 (citing IIRIRA § 309(c)(1)). Finally, we
concluded that AEDPA, enacted a few months before IIRIRA, did not abolish general § 2241
habeas corpus jurisdiction over removal proceedings. See id. at 1298-1300. Thus, in Mayers we
held that an alien whose removal proceedings are governed by the transitional rules of IIRIRA,
and who seeks review of a final removal order, may seek judicial review of his removal through
a § 2241 habeas corpus petition. See id. at 1301.

       11
         In Mayers, we concluded that Congress intended only prospective application of the
discretionary relief ban, because other sections of AEDPA, but not § 440(d), expressly provided
that they were to apply retroactively. See Mayers, 175 F.3d at 1302-03. One of the aliens,
Mayers, had been granted an INA § 212(c) discretionary waiver of deportation by the BIA.
However, the BIA rescinded the waiver after the Attorney General issued an opinion that the
AEDPA § 440(d) ban on discretionary relief for aggravated felon aliens applied to cases pending
when AEDPA was enacted. Mayers, 175 F.3d at 1295. Concluding that the § 440(d) ban did not
apply retroactively, we instructed the district court to order that Mayer’s § 212(c) waiver be
reinstated by the BIA. Id. at 1304.

                                               11
judicial review of his denial of that consideration. We now turn to the pivotal issue

of when removal proceedings against Bustamante commenced. It would seem that

should be a simple issue with a clear answer, but this is immigration law where the

issues are seldom simple and the answers are far from clear.

       The government contends that removal proceedings did not commence until

June 20, 1997, when the INS issued the notice to appear and filed it with the

immigration court, pursuant to 8 U.S.C. § 1229 and 8 C.F.R. §§ 3.13, 3.14 (1999).

It argues that a removal proceeding cannot officially “commence” until the

“charging document” – in 1995 it was called an order to show cause – is filed in

the appropriate immigration court. See 8 C.F.R. §§ 3.13, 3.14 (1999).12 In 1995,

the relevant regulation provided:

       Every proceeding to determine the deportability of an alien in the United
       States, except . . . [in limited exceptions not relevant here] . . . is commenced
       by the filing of an order to show cause with the Office of the Immigration
       Judge.

8 C.F.R. § 242.1 (1995) (repealed) (emphasis added).

       While Bustamante was serving his sentence, the order to show cause which

had been served on him was not filed with an immigration court, because the INS


       12
          According to the government, the purpose of the regulation is to unify a deportation
proceeding’s date of commencement for the INS, which brings the deportation charges against
an alien, and the Executive Office for Immigration Review (“EOIR”), which adjudicates those
charges. See Resp. Second Supp. Br. at 2-3.

                                               12
was awaiting the end of Bustamante’s incarceration for his drug conviction. The

government argues that because the show cause order was never filed,

Bustamante’s removal proceedings did not begin until the June 20, 1997 filing of

the notice to appear.13 Consequently, the government maintains, the permanent

provisions of IIRIRA apply and our decision in Richardson precludes habeas

review of Bustamante’s removal. From Bustamante’s perspective, however, he

was subject to the authority of the INS and to possible removal as of June 28,

1995, at which time he had received the order to show cause and a warrant of

detainer had been lodged against him.

       The First Circuit, the only other circuit that has addressed the precise issue

before us, concluded that the alien’s perspective is the relevant one for determining

when a proceeding commences for purposes of deciding which statutory rules

apply. Like this Court in Mayers, the First Circuit in Wallace v. Reno, 194 F.3d
279 (1st Cir. 1999), refused to apply retroactively AEDPA § 440(d). The

government made an argument in Wallace similar to the one it makes here – it

argued that even though an order to show cause had been served on Wallace before

       13
          This Court has noted, but only in passing, that the filing of an order to show cause
officially commences a deportation proceeding. See, e.g., San Pedro v. United States, 79 F.3d
1065, 1070 (11th Cir. 1996). Even if that were a holding and the law of the circuit, it would not
resolve this case, because here the INS never filed the order to show cause to commence removal
proceedings. This case is about an order to show cause that was served on the alien but never
filed with the immigration court.

                                               13
the effective date of AEDPA, the order was not filed until after AEDPA’s

enactment; thus, the removal proceeding did not “commence” until after AEDPA

had become law. See id. at 287. The First Circuit rejected the government’s

argument, reasoning that:

        In this case, we are not concerned with INS’s internal time tables, starting
        points, due dates, and the like but with the judicial question of retroactivity.
        This question turns on considerations unrelated to the purpose of INS
        regulations – primarily . . . with the evil Congress sought to prevent and the
        realities of reasonable reliance or settled expectations on the part of litigants.
        From this standpoint, we think that when an order to show cause is served on
        the alien, the deportation process has effectively begun and expectations
        properly form, even if there is no actual reliance.

Id.14

        We need not decide whether service of the order to show cause alone is

enough, because in this case there is the added factor (not mentioned in the

Wallace case) of a warrant of detainer which had been lodged against the alien at

the time the show cause order was served. The combination of the two is enough

to commence proceedings for purposes of determining the applicable law. To

conclude otherwise not only risks undermining the reasonable expectations of an



        14
          It appears that a few district courts have reached the same conclusion as the First
Circuit in Wallace, that a removal proceeding has effectively begun when an order to show cause
is served upon the alien. See Canela v. United States Dept. of Justice, 64 F. Supp. 2d 456, 458
(E.D. Pa. 1999); Dunbar v. INS, 64 F. Supp. 2d 47, 52 (D. Conn. 1999); see also Mercado-
Amador v. Reno, 47 F. Supp. 2d 1219, 1224 (D. Ore. 1999) (holding that a deportation
proceeding commenced after an order to show cause issued).

                                              14
alien, it also ignores the INS’ power over an alien once it issues an order to show

cause. As soon as the INS issued the order to show cause, it had the authority to

arrest Bustamante. See Mercado-Amador v. Reno, 47 F. Supp. 2d 1219, 1224 (D.

Or. 1999). As soon as the warrant of detainer was lodged against Bustamante, his

release from custody was problematic absent further proceedings. The combined

effect of the two was that, as of June 28, 1995, Bustamante was clearly subject to

the authority of the INS, was unlikely to be released without more being done, and

faced eventual removal proceedings. Moreover, at the time the warrant of detainer

had been lodged and the show cause order was served on June 28, 1995,

Bustamante was eligible for consideration of an INA § 212(c) discretionary waiver,

and he continued to be eligible until April 24, 1996, the effective date of AEDPA –

which came almost 10 months after the INS served the order.

       Considerations of fairness convince us that for purposes of deciding which

law applies, the removal proceedings in this case should be viewed as commencing

at least on that date, June 28, 1995, when the show cause order had been served

and the warrant of detainer lodged. See Mercado-Amador, 47 F. Supp. 2d at 1224

(asserting that “fairness requires that the INS, having placed Mercado under its

authority, should also live with the results of that decision”); see also Canela v.

United States Dept. of Justice, 64 F. Supp. 2d 456, 458 (E.D.Pa. 1999) (noting that


                                          15
“[t]he date at which the [INS] regulations consider a case to have commenced is

essentially random”) (citation omitted). We so hold. Because the removal

proceedings against Bustamante effectively began on June 28, 1995, the

transitional rules of IIRIRA govern and habeas review of Bustamante’s removal

under 28 U.S.C. § 2241 is proper.

      An alternative argument by the government merits some discussion. The

government contends that even if the service of the show cause order is deemed to

commence Bustamante’s removal proceedings, the INS nonetheless properly

elected to apply the permanent provisions of IIRIRA to his case, pursuant to §

309(c)(2) of that legislation. See IIRIRA § 309(c)(2), codified in a note following

8 U.S.C. § 1101. Under IIRIRA § 309(c)(2), in a removal proceeding falling under

the transitional rules and in which no evidentiary hearing has taken place, the INS

may elect to apply the permanent provisions of IIRIRA by “provid[ing] notice of

such election to the alien involved not later than 30 days before the date any

evidentiary hearing is commenced.” See id. The government argues that the

notice to appear, which was served on Bustamante more than 30 days before an

evidentiary hearing took place, constituted proper notice of its election to apply the

permanent provisions of IIRIRA to Bustamante’s case. The crux of the

government’s argument is that, because the notice to appear is the new charging


                                          16
document under IIRIRA, serving the notice to appear necessarily informs an alien

that the permanent provisions of IIRIRA will be applied to his proceeding.

However, the provision the government relies on seems to require more explicit

notice than that.

      IIRIRA § 309(c)(2) specifically requires that, when the INS elects to apply

the permanent rules and procedures of IIRIRA to a pending proceeding, it must

give the alien “notice of such election.” See id. The term “notice to appear” is

noticeably absent from § 309(c)(2), even though another part of that subsection

refers to 8 U.S.C. § 1229, which specifically mentions the newly created notice to

appear. Had Congress intended for the service of a notice to appear to constitute

proper notice of election, it easily could have said so. See United States v. Jordan,

915 F.2d 622, 628 (11th Cir. 1990) (noting that “‘where Congress includes

particular language in one section of a statute but omits it in another section of the

same Act, it is generally presumed that Congress acts intentionally and

purposefully in the disparate inclusion or exclusion’”) (citations omitted). In fact,

Congress could have simply said that the permanent rules applied to any case in

which the INS filed a notice to appear after having earlier served a show cause

order. But it did not say that. Instead, Congress required the INS to give an alien

already in removal proceedings notice that the otherwise applicable rules had been


                                          17
changed, and we think that Congress meant explicit notice.15 Cf. In re Haas, 48
F.3d 1153, 1156 (11th Cir. 1995) (explaining that “[w]here Congress knows how

to say something, but chooses not to, its silence is controlling”) (citing BFP v.

Resolution Trust Corp., 511 U.S. 531, 537, 114 S. Ct. 1757, 1761 (1994)).

       For reasons we explained earlier, Bustamante was in removal proceedings

when he was served with the show cause order and the warrant of detainer was

pending against him. The notice to appear did not explicitly indicate – and thus did

not sufficiently inform Bustamante – that the INS had elected to apply the new

IIRIRA rules and procedures to his proceeding. Thus, the INS did not effect an

election to apply the new permanent provisions of IIRIRA to the proceeding. It

follows that Bustamante’s proceedings are governed by the transitional rules of

IIRIRA.

                                     III. CONCLUSION




       15
          To the extent that Congress contemplated the existence of “outstanding” show cause
orders – orders served on aliens but not filed – § 309(c)(2) appears to require the INS to file the
show cause order and then provide the alien with separate notice that the INS has chosen to
apply the new rules and procedures of IIRIRA. Under current regulations, even though an order
to show cause was issued before IIRIRA, filing it afterwards formally commences removal
proceedings. See 8 C.F.R. § 3.14 (1999) (providing that jurisdiction vests and proceedings
before an immigration judge commence when a “charging document” is filed with immigration
court); 8 C.F.R. § 3.13 (1999) (defining “charging document” to include an order to show cause
for proceedings initiated prior to April 1, 1997).

                                                18
       For purposes of determining the application of AEDPA § 440(d) and the

transitional rules of IIRIRA, we hold that a removal proceeding has effectively

commenced once INS has served the alien with an order to show cause and lodged

a warrant of detainer against him. Because Bustamante was served with an order

to show cause on June 28, 1995, at which time a warrant of detainer was pending

against him, the transitional rules of IIRIRA govern his case. Under those

transitional rules, 28 U.S.C. § 2241 habeas corpus jurisdiction exists to review

Bustamante’s claim that he was erroneously deemed ineligible for a discretionary

waiver of deportation under pre-amendment INA § 212(c).16

       Our determination that the deportation proceedings against Bustamonte

began on June 28, 1995, which was before the effective date of AEDPA, also leads

us to conclude that the AEDPA § 440(d) ban on discretionary waiver relief does

not apply to this case. On remand, the district court should instruct the

immigration court to reconsider Bustamante’s claim for a discretionary waiver of



       16
          In allowing Bustamante to seek habeas review of his removal, “we do not decide
whether every statutory claim raised by an alien is cognizable on habeas.” Mayers, 175 F.3d at
1301. Bustamante’s claim that he should have been considered for a pre-amendment INA §
212(c) waiver of deportation is virtually identical to the claims found “cognizable on habeas” in
Mayers, and therefore, habeas review of his claim is appropriate. See id. (explaining that the
petitioners’ claims challenging the retroactive application of AEDPA § 440(d) “affect [their]
substantial rights and are of the nature that courts have enforced through judicial review even
when Congress has attempted to limit the courts’ jurisdiction in immigration matters as far as
constitutionally permitted”).

                                               19
relief under pre-amendment INA § 212(c). Obviously, we offer no opinion on the

substance of his § 212(c) waiver claim.

      REVERSED AND REMANDED.




                                          20